DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/21/2022 is acknowledged. Regarding the Office action mailed 12/22/2021, the rejection of claims 1-4, 7, 8, 11-24 under 35 USC 103 over Remacle (US 2009/0156415) in view of Yershov (US 2007/0279631) and Balch (US 6,083,763) is withdrawn in view of the amendment to claim 1.
New grounds of rejection are set forth below in response to the amendment and a similar amendment in co-pending application 15/972,517.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7, 8, and 13-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 7, 8, 11, 13-17 and 20 of co-pending Application No. 15/972,517 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because although ‘517 claim 17 is directed to a device, the purpose of that device, as recited in the preamble of ‘517 claim 1, is to carry out a process “for nucleic acid sequence identification”. Moreover, ‘517 claim 17 discloses (by dependency):
(a) providing a biochip 
‘517 claim 1: “a biosensor array”
comprising: (i) a sensor layer comprising (1) a plurality of optical sensors 
‘517 claim 1: “a sensor layer comprising a plurality of optical sensors”
and (2) a plurality of metal curtains; 
‘517 claim 1: “a plurality of metal curtains”
(ii) a molecular recognition layer comprising a first plurality of nucleic acid molecules comprising different sequences, 
‘517 claim 1: “a molecular recognition layer comprising (a) a first plurality of nucleic acid molecules comprising different sequences”
wherein each of said first plurality of nucleic acid molecules is complementary to a sequence of a member of a second plurality of nucleic acid molecules that comprise fluorophores but do not include quenchers, 
‘517 claim 1: “wherein each of said first plurality of nucleic acid molecules is complementary to a sequence of a member of a second plurality of nucleic acid molecules that comprise fluorophores but do not include quenchers”
wherein said sequence of said member of said second plurality of nucleic acid molecules corresponds to a genomic deoxyribonucleic acid (DNA) sequence, 
‘517 claim 1: “wherein said sequence of said member of said second plurality of nucleic acid molecules corresponds to a genomic deoxyribonucleic acid (DNA) sequence”
and wherein said molecular recognition layer further comprises a plurality of discrete and independently addressable locations; 
‘517 claim 1: “a plurality of locations that are independently addressable by said plurality of optical sensors”
and (iii) an optical layer between said sensor layer and said molecular recognition layer, 
‘517 claim 1: “an optical layer between said sensor layer and said molecular recognition layer”
which optical layer (1) receives an optical signal from said molecular recognition layer, 
‘517 claim 1: “is configured to (1) receive said optical signal from said molecular recognition layer”
(2) transmits at least a portion of said optical signal to said sensor layer,
‘517 claim 1: “transmit said at least said portion of said optical signal to said sensor layer”
(3) does not comprise a lens; 
‘517 claim 1: “which optical layer does not comprise a lens”
(b) bringing said second plurality of nucleic acid molecules in contact with said first plurality of nucleic acid molecules to permit at least a subset of said second plurality of nucleic acid molecules to bind to said first plurality of nucleic acid molecules, 
‘517 claim 1: “upon binding of at least a subset of said second plurality of nucleic acid molecules to said first plurality of nucleic acid molecules”
and directing excitation light to said molecular recognition layer from a location above said molecular recognition layer 
‘517 claim 1: “a light source disposed at a location above said molecular recognition layer and configured to direct excitation light to said biosensor array”
and causing said molecular recognition layer to produce said optical signal upon binding of said at least said subset of said second plurality of nucleic acid molecules to said first plurality of nucleic acid molecules, 
‘517 claim 1: “which excitation is sufficient to cause said molecular recognition layer to produce said optical signal upon binding of at least a subset of said second plurality of nucleic acid molecules to said first plurality of nucleic acid molecules”
which optical signal is not produced by fluorescent resonance energy transfer (FRET); 
‘517 claim 1: “which optical signal is not produced by fluorescent resonance energy transfer (FRET)”
(c) using said plurality of optical sensors to detect said at least said portion of said optical signal from said optical layer in real-time, 
‘517 claim 1: “wherein said sensor layer detects said at least said portion of said optical signal in real time”
wherein at least one optical sensor of said plurality of optical sensors detects said at least said portion of said optical signal from only one discrete and independently addressable location of said plurality of discrete and independently addressable locations, 
‘517 claim 1: “wherein at least one optical sensor of said plurality of optical sensors detects at least a portion of an optical signal from only one independently addressable location of said molecular recognition layer”
wherein said metal curtains direct said at least a portion of said optical signal from said one discrete and independently addressable location of said plurality of discrete and independently addressable locations to said at least one optical sensor of said plurality of optical sensors; 
‘517 claim 1: “wherein said plurality of metal curtains is configured to direct said at least a portion of said optical signal from a member of said plurality of locations that are independently addressable by said plurality of optical sensors to a corresponding member of said plurality of optical sensors”
and (d) computer processing said at least said portion of said optical signal, thereby identifying sequences of said at least said subset of said second plurality of nucleic acid molecules.
‘517 claim 17: “further comprising a digital signal processor that is configured to process signals from said plurality of optical sensors”; ‘517 claim 1: “for nucleic acid sequence identification”.
While ‘517 claim 17 does not contain the language “wherein said molecular recognition layer does not comprise a gold layer”, the very absence of any mention of a gold layer would make it obvious that, at the very least, the molecular recognition layer of the ‘517 claim does not require a gold layer, and thus make it obvious not to have a gold layer.
Regarding claim 4, as the ‘517 claim indicates that the second plurality of nucleic acids contain the fluorophores, and bind to the first plurality of nucleic acids in the molecular recognition layer of the biosensor array, and as the ‘517 claim indicates that the light source is configured to direct excitation light to the biosensor array, it would be obvious that the excitation light is being directed at the second plurality of molecules, so as to excite the fluorophores.
Claims 2 and 3 are rejected over ‘517 claim 17 and further in view of ‘517 claims 6 and 7, respectively, which disclose the recited features.
Claims 7 and 8 are rejected over ‘517 claim 17 and further in view of ‘517 claims 15 and 16, respectively, which disclose the recited features.
Regarding claim 13, given that the ‘517 claims disclose a biosensor “array”, a plurality of optical sensors, and an optical layer between the molecular recognition layer and the sensor layer, as well as disclosing that the optical sensors are part of a complementary metal oxide semiconductor circuit (‘517 claim 16), the limitations of claim 13 would have been obvious.
Regarding claim 14, ‘517 claims 14 and 20 disclose that the optical layer comprises an optical filter.
Regarding claim 15, ’517 claim 13 discloses a fiber optic faceplate.
Regarding claims 16 and 17, the ‘517 claims disclose that the molecular recognition layer comprises a plurality of wells (‘517 claim 6), that the wells are configured to immobilize the “first plurality of nucleic acid molecules” (‘517 claim 7), that the wells are independently addressable locations (‘517 claim 8), and that the second plurality of nucleic acid molecules bind to the first plurality of nucleic acid molecules (‘517 claim 1: “upon binding of at least a subset of said second plurality of nucleic acid molecules to said first plurality of nucleic acid molecules”). Therefore, it would have been obvious that the “second plurality of nucleic acid molecules are immobilized”, via binding to the immobilized first plurality of nucleic acid molecules, “at discrete and independently addressable locations in said molecular recognition layer. The ‘517 claims also disclose that the discrete and independently addressable locations receive an “excitation photon flux”; ‘517 claim 11.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 11, 12, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 7, 8, 11, 13-17 and 20 of co-pending Application No. 15/972,517 (reference application) as applied to claims 1-4, 7, 8, and 13-17 above, and further in view of Remacle (US 2009/0156415, previously cited). The ‘517 claims have been discussed. These claims did not disclose the limitation of claims 11 and 12.
Regarding claim 12, Remacle disclosed a real-time microarray assay in which PCR was conducted in the presence of a microarray containing probes (a “first plurality of nucleic acid molecules”) designed to bind amplicons resulting from the PCR. Either the primers (figure 2) or the dNTPs (figure 3) used in the PCR were labeled, in particular with a fluorescent dye (paragraph [0072]), thus generating labeled amplicons (i.e. a “second plurality of nucleic acid molecules that comprise fluorophores but do not include quenchers”). 
Regarding claim 11, the term “competitive binding” is described in the instant specification at paragraph [0164] as follows: “In some embodiments, the analyte is unlabeled, and the concentration of the analyte is determined by competitive binding with another labeled species, which competes with the analyte for binding to a probe.” However, the ‘517 claims indicate that “second plurality of nucleic acid molecules” are labeled, as in Remacle. In addition, Remacle’s method did not disclose any other labeled species competing with the labeled amplicons for binding to the probes.
Regarding claims 19 and 20, Remacle disclosed (paragraph [0068]): “In a preferred embodiment, the micro-array comprises more than 5 different capture molecules (20), preferably more than 20 and even more than 50.”
It would have been obvious to use the device of the ‘517 claims to practice the method of Remacle since both the method implied by the language of the ‘517 claims and Remacle’s method were similar in that they were using an array of immobilized nucleic acid probes to detect a corresponding plurality of labeled nucleic acid analytes.
This is a provisional nonstatutory double patenting rejection.

Claims 18 and 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 7, 8, 11, 13-17 and 20 of co-pending Application No. 15/972,517 (reference application) as applied to claims 1-4, 7, 8, and 13-17 above, and further in view of Balch (US 6,083,763, previously cited). The ‘517 claims have been discussed. These claims did not disclose the limitation of claims 18 or 21-24.
Regarding claim 18, like the ‘517 claims, Balch disclosed an array probes (“biosites”) was arranged proximal to a sensor array, with a fiber optic faceplate positioned between these elements (see Fig. 9; column 28, lines 25-27). Balch also disclosed (column 28, lines 30-32): “Also the optical faceplate can serve to filter excitation radiation by employing selective coatings.”
It would have been obvious to employ a selective coating on the faceplate of the device disclosed in the ‘517 claims in order to filter excitation radiation as disclosed by Balch.  
This is a provisional nonstatutory double patenting rejection.
Regarding claims 21-22, Balch stated (column 6, lines 1-15) that “[t]he upper limit to the hybridization tests per microtiter plate exceeds 100,000 based on a 100 μm center-to-center spacing of biosites.” Since there are 10,000 μm per centimeter, this translates to an array of 10,000 X 10,000 biosites per cm2, which is “at least about 400 locations / centimeter2 ”. 
Regarding claims 23-24, even putting one probe molecule per biosite (i.e. “location”), and maximizing the number of biosites according to the teachings of Balch (i.e. 100,000 biosites), one would arrive at 100,000 probe molecules and meet the limitations of instant claim 23. However, in reality, one would immobilize more than one single molecule at each biosite. The 1,000,000 molecules recited in claim 24 would result from simply immobilizing 10 molecules of probe at each of the 100,000 biosites. Even 10 molecules is orders of magnitude less than the number of molecules of probe that are typically affixed to a spot on a microarray.
It would have been obvious to employ the density of locations (“spots”, “biosites”) recited in claim 21, the number of locations recited in claim 22, and the number of probe molecules recited in claims 23 and 24, as these were all customary parameters for microarrays in the prior art, and one would have been motivated to maximize the number of analyte nucleic acid sequences able to be interrogated using the device of the ‘517 claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637